Citation Nr: 1342351	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-19 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Decision Review Officer hearing in February 2009.  A transcript of the hearing is of record. 

The Board has reviewed the Veteran's Virtual VA file and has considered the records contained therein in the decision below. 

The Board notes that in a supplemental statement of the case of August 2013, the RO addressed the issues of entitlement to an increased disability rating for duodenal ulcer, hypertension and history of contusion and strain of back.  However, no rating decision was ever issued with regard to these claims.  Therefore, the Board will not take jurisdiction of these issues.  However, it is noted that the Veteran's representative, in its most recent appellate brief of November 2013 has raised the issues of entitlement to an increased disability rating for duodenal ulcer, hypertension and history of contusion and strain of back.  Accordingly, the Board will REFER the issues of entitlement to an increased disability rating for duodenal ulcer, hypertension and history of contusion and strain of back to the Agency of Original Jurisdiction for adjudication in the first instance. 


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a TDIU was initially received in March 2007. 

2.  The Veteran's service-connected disabilities include history of contusion and strain of back rated as 40 percent disabling, duodenal ulcer/duodenitis, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; status post resection plantar wart of the left foot, rated as 10 percent disabling; and, history of sprained left knee and possible mild internal derangement or chronic synovitis, rated as noncompensable. 

3.  Throughout the course of this appeal the Veteran's combined disability rating has been 60 percent.

4.  The evidence of record does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.18, 4.19, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112   (2004).

In a pre-rating letter mailed to the Veteran in October 2007, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter included notice regarding VA's assignment of disability ratings and effective dates as required under Dingess/Hartman.  

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate her claim.  The Veteran's service treatment records, claims submissions, VA treatment records, employment information, and lay statements and testimony have been associated with the record.  Social Security Administration records have been associated with the claims file.  The Veteran was also afforded a VA examination November 2011, December 2011, June 2013 and July 2013 to examine the severity of one or more of his service-connected disabilities and associated effects of those disabilities on his occupational and daily functioning.  This examination and opinions, along with the other evidence of record, are fully adequate for the purposes of determining whether the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was also afforded a hearing before the DRO during which he presented oral argument in support of his TDIU claim.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria and Analysis

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, as noted above, service connection is in effect for history of contusion and strain of back rated as 40 percent disabling, duodenal ulcer/duodenitis, rated as 20 percent disabling; hypertension, rated as 10 percent disabling; status post resection plantar wart of the left foot, rated as 10 percent disabling; and, history of sprained left knee and possible mild internal derangement or chronic synovitis, rated as noncompensable.  The Veteran's assigned combined disability rating throughout the appeal period has been 60 percent.

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26 , if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

At no time during the course of this appeal have the disability ratings assigned for the Veteran's service-connected disabilities resulted in a combined disability rating that meets the regulatory requirements for a schedular TDIU under 38 C.F.R. § 4.16(a).  The Veteran's combined disability rating throughout the appeal period has been 60 percent.  Thus, the Veteran's appeal turns upon the question of whether the extent of his service-connected disabilities are so exceptional as to warrant consideration of a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).

In a March 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported he had last worked in 1990-1991 as a laborer.  He noted he had become too disabled to work as of 1991.

The Veteran was afforded a VA examination in November 2011 to assess the current level of severity of his back disability to determine the effect of this service connected disability on his employability.  In December 2013, he was afforded VA examinations regarding his hypertension, knee, foot, and stomach.  

VA examination report of November 2011 shows that regarding the back and knee disabilities, the Veteran stated that his service connected back disability interfered with his ability to work in that he cannot operate a clutch on a heavy truck.  It was noted the Veteran did not mention that his knee disability interfered with his ability to work.  He stated he has not worked since 1990.  The examiner noted that he should be able to work in a sedentary job.  Furthermore, it was noted that the back and the knee do not prevent the Veteran from holding such a job.  He reasoned that, the presence of a mild disk herniation, if it is still present, would not prevent him from working at a sedentary or predominantly sedentary occupation. 

Upon a stomach and duodenal examination of December 2011 for the service connected duodenal ulcer/duodenitis, the examiner opined that the service connected disabilities did not impact his ability to work.  The examiner noted that the Veteran suffers from chronic pancreatitis which is not service connected.  While the Veteran has recurrent bouts of abdominal pain with nausea, emesis, and dehydration with some incapacitating episodes and hospitalizations, these are related to the chronic pancreatitis and not the service connected duodenal ulcer/duodenitis.  He has limited gastritis complaints, but no documented GI bleeding or anemia due to peptic ulcer disease. 

Regarding the service connected hypertension, the VA examiner of December 2011 found that the disability did not interfere with his ability to work.  It was noted that the hypertension required a combination of pharmacologic therapy without target organ damage or history of adverse cardiovascular event.  Therefore, hypertension would not hinder employability.  

Finally, regarding the left foot disability, the December 2011 examiner noted that it affected the Veteran's ability to work.  It was explained that the Veteran was a truck driver and he reported that foot discomfort significantly impacts his ability to hold such a job.  His point of tenderness, and need to limit weight-bearing to diminish pain would hinder his ability to work at any but a sedentary position.  

In June 2013, the Veteran was afforded a VA examination regarding his back.  At the time, the examiner opined that the Veteran's back disability may limit his ability to prolonged standing/walking and repetitive/heavy lifting.  He would likely be confined to no more than the sedentary level of work.

In June 2013, the Veteran was also afforded a VA examination regarding his knees and lower legs.  At the time, the examiner opined that the knee and leg disability would impact his ability to work in that he could not do more than short periods of weight bearing, and was restricted in climbing or squatting and repetitive and/or heavy lifting.  He would likely be confined to no more than the sedentary level of work.

In July 2013, the Veteran was afforded a VA examination regarding his feet.  The examiner opined that in the prior VA examination, the examiner provided the following under impacting employment; "Veteran is a truck driver.  He reports that foot discomfort significantly impacts his ability to hold such a job.  His point tenderness, and need to limit weight-bearing to diminish pain would hinder his ability to work at any but a sedentary position".  As the examiner noted that there was no new evidence offered, and the Veteran did report being able to move about and visit family and friends, the examiner indicated that there was no real evidence to suggest IU, and that he concurred with the previous finding above. 

The Board notes that the Veteran is in receipt of Social Security Administration disability for borderline mental retardation and major depression with anxiety.  Neither disability is service connected. 

In considering the evidence above, the Board finds that the evidence does not show that referral for consideration of entitlement to a TDIU on an extraschedular basis is warranted.  The November 2011 VA examiner specifically found that the Veteran's service connected disabilities, while some of them may hinder his ability to work as a truck driver as he used to, do not prevent him from being employed in a sedentary position. 

The Board finds the opinions of the November 2011, December 2011, June 2013 and July 2013 VA examiners to be probative as they were definitive, based upon a complete review of the Veteran's entire claims file and evaluation of the Veteran, and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran and his representative have been accorded ample opportunity to present competent medical evidence in support of this claim; they have failed to do so.  See 38 U.S.C.A. § 5107(a) (2013) (it is the claimant's responsibility to support a claim for VA benefits). 

The Board finds that preponderance of the evidence shows that the Veteran is not unemployable due to his service-connected disabilities.  While the evidence clearly shows that the Veteran's service-connected disabilities have an impact on his employment as a truck driver, the evidence suggests that he would be able to maintain sedentary employment.  The Board further finds that this case presents no unusual or exceptional circumstances that would justify a referral of the total rating claim for extra-schedular consideration.  There is no evidence of anything out of the ordinary, or not average, in the Veteran's situation as a result of his service-connected disabilities.  While the Veteran would have trouble with mobility due to his back and leg, there is no evidence that he is unable to perform some type of substantially gainful employment specifically as a result of these limitations.  Indeed, the VA examiner specifically stated he would be able to hold a sedentary job.  The Board observes that while the Veteran has been found to be mildly retarded, the Veteran stated he did complete high school and he was able to serve in the Army for 7 years, therefore, despite his mild mental retardation; therefore, there is nothing to indicate that he would not be suitable for a sedentary job.  Furthermore, while he is in receipt of Social Security disability, the same is for mild retardation and major depression with anxiety, none of which are service connected disabilities.  Finally, , the Board notes that the Veteran was afforded a mental health VA examination in July 2013.  At the time, he was found to be unemployable even in a sedentary work capacity due to his major depression.  Nonetheless, as previously noted, he is not service connected for his mental health disability.  The Board cannot take into consideration limitations caused by those non-service connected conditions in determining entitlement to a TDIU.  

The Board has considered the two letter form the Veteran's prior employers dated in February 2009 and July 20009.  While the letters state the Veteran was let go from his employment due to his disabilities, it was not specified which disabilities were the cause of him being let go.  Therefore, the letters have little probative value. 

Moreover, the Board has considered the Veteran's statements and his testimony at the DRO hearing.  While the appellant is entirely competent to report his symptoms, he has presented no competent clinical evidence that solely his service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.  The Board finds that the appellant as a lay person, is not competent to provide an opinion as to whether solely his service-connected disabilities prevent him from obtaining or maintaining a substantially gainful occupation.  There is no indication that he has received any ongoing medical education or training, such as to qualify him as competent to render an opinion as to the occupational effects related to his service-connected disabilities, especially in light of her multiple medical service-connected and non service-connected conditions.  In the absence of evidence indicating that the appellant has the medical training to render medical opinions, the Board must find that his contentions with regard to the occupational and functional effects of his service-connected disabilities to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the appellant in support of this claim are not competent evidence of unemployability due solely to service-connected disability. 

In sum, there is no indication that the average industrial impairment from the service-connected disabilities would be in excess of those contemplated by the assigned rating.  Therefore, the Board finds that the record does not demonstrate that the Veteran's service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment for which he is qualified.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


